Citation Nr: 1303169	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, associated with degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1950.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a January 2012 decision, the Board, inter alia, granted the Veteran a separate 10 percent rating for left lower extremity radiculopathy, associated with degenerative arthritis of the lumbar spine.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2012 decision solely as to that issue.  The Court granted the JMR in a November 2012 Order.  Therefore, that issue returns to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2012 JMR, the parties determined that the Board did not adequately discuss the Veteran's symptomatology in reference to 38 C.F.R. § 4.123 and 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, and did not adequately discuss whether his symptomatology is indicative of more than mild incomplete paralysis.  Thus, the Board must remand this matter for compliance with the Court's November 2012 order granted the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.)

The record shows that the Veteran receives VA treatment for his left lower extremity disability.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, in light of the Court's order and given that the most recent VA examination was conducted in April 2011, the Board finds that a new VA examination is necessary to adjudicate this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Therefore, on remand, the agency of original jurisdiction (AOJ) should obtain the Veteran's relevant medical records and schedule the Veteran for a new examination of his left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements regarding the nature, extent, and severity of his left lower extremity impairment.  The statements may come from the Veteran himself as well as from other individuals who have first-hand knowledge of his left leg problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Ensure that all available, non-duplicative VA and private treatment records, dated since April 2011, are physically or electronically associated with the claims folder.

2.  After associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination of his left lower extremity radiculopathy.  The claims file should be made available and reviewed by the examiner.

A.  The VA examiner should conduct all necessary testing and determine whether the Veteran's left lower extremity radiculopathy is best characterized by (1) complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost; (2) severe incomplete paralysis, with marked muscular atrophy; (3) moderately severe incomplete paralysis; (4) moderate incomplete paralysis; or (5) mild incomplete paralysis.

If none of those best characterize the Veteran's left lower extremity radiculopathy, the examiner should so state.

B.  The VA examiner should determine whether the Veteran's left lower extremity radiculopathy is characterized by neuritis.  (1)  If neuritis if found, the examiner should determine whether it is characterized by organic changes-specifically, loss of reflexes, muscle atrophy, sensory disturbances, or constant and at times excruciating pain.  (2)  If neuritis with organic changes is found, the examiner should determine whether it most closely approximates severe incomplete paralysis with marked muscular atrophy, moderately severe incomplete paralysis, moderate incomplete paralysis, or mild incomplete paralysis.  (3)  If neuritis without organic changes is found, the examiner should determine whether it most closely approximates moderately severe incomplete paralysis, moderate incomplete paralysis, or mild incomplete paralysis.

C.  The VA examiner should determine whether the Veteran's left lower extremity radiculopathy is characterized by neuralgia, defined as a dull and intermittent pain.  If neuralgia is found, the examiner should determine whether it most closely approximates moderate incomplete paralysis, or mild incomplete paralysis.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

